FILED
                            NOT FOR PUBLICATION                            AUG 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARK STEVEN PARKER,                              No. 13-15870

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02747-GMS

  v.
                                                 MEMORANDUM*
UNKNOWN ROWE, Dr., FHA in his
individual and official capacity,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Arizona state prisoner Mark Steven Parker appeals pro se from the district

court’s summary judgment in Parker’s 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Parker failed

to raise a genuine dispute of material fact as to whether Dr. Rowe provided

treatment for Parker’s gout that was medically unacceptable under the

circumstances and was chosen in conscious disregard of an excessive risk to his

health. See id. at 1058 (explaining requirements to prevail on a medical deliberate

indifference claim involving choices between alternative courses of treatment).

      The district court did not abuse its discretion in denying Parker’s “Motion to

Put Court on Notice of Due Process Violations” because Parker did not seek

specific relief, but rather attempted to raise issues that he had not addressed in any

previous filings. See Preminger v. Peake, 552 F.3d 757, 769 n.11 (9th Cir. 2008)

(reviewing for an abuse of discretion the district court’s decision regarding

management of litigation).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-15870